Citation Nr: 0020870	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  94-45 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

Whether the veteran's fee-basis outpatient medical care was 
properly discontinued.

Entitlement to reimbursement or payment for the cost of 
unauthorized medical services received on May 5 and 19, 1992.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel



INTRODUCTION

The veteran served on active duty from December 1966 to 
February 1969.

This appeal originally came before the Board of Veterans' 
Appeals (Board) from a February 1992 decision by the clinic 
of original jurisdiction, Department of Veterans Affairs (VA) 
Medical Administrative Service, San Francisco, California, 
which denied a request for continued fee-basis treatment for 
the veteran's psychiatric disability.  This appeal also arose 
from an August 1992 decision by the clinic of original 
jurisdiction denying a claim for reimbursement or payment for 
the cost of unauthorized medical services received by the 
veteran on May 5 and 19, 1992.

The Board, in a decision entered in February 1997, dismissed, 
based upon lack of jurisdiction, the issue of whether the 
veteran's fee-basis outpatient medical care was properly 
discontinued and denied reimbursement or payment for the cost 
of unauthorized medical services received in May 1992, 
concluding that the treatment received by the veteran was in 
a non-emergent situation.  This decision was appealed to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, the Court).  By order dated in September 1998, 
the Court vacated the Board's decision and remanded the 
matter to the Board for compliance with the instructions in 
the joint motion for remand.

The veteran s representative, in a memorandum received in 
March 1999, submitted additional argument in support of the 
veteran's appeal, and the Board, in April 1999, remanded the 
veteran's case for further development.  The case was 
returned to the Board in May 2000.  For reasons which will 
become apparent hereinafter, this final decision will be 
limited to the issue of whether the veteran's fee-basis 
outpatient medical care was properly discontinued due to 
ineligibility.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service-connected disabilities include 
schizoaffective disorder; a 100 percent disability evaluation 
has been in effect since June 1984.

3.  The veteran began receiving private outpatient care for 
his service-connected psychiatric disability under the fee-
basis program in 1979.

4.  In February 1992, continuation of authorization for fee-
basis outpatient treatment was denied as it was determined 
that the VA Medical Center in San Francisco was capable of 
furnishing the medical services required by the veteran and 
that this facility was not geographically inaccessible to the 
veteran.

5.  By reason of the nature and severity of the veteran's 
psychiatric disability, the VA Medical Center in San 
Francisco in 1992 was not shown to be geographically 
accessible to the veteran.


CONCLUSION OF LAW

The veteran met the eligibility criteria for fee-basis 
outpatient medical care in 1992.  38 U.S.C.A. §§ 1701, 1703, 
1710, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 17.52 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran is challenging the 1992 termination of VA 
authorization to receive fee-basis outpatient medical care 
for his service-connected psychiatric disability.  Records 
indicate that when the continuation was requested in November 
1991 by Neil Ehrlich, M.D., the veteran's treating 
psychiatrist under the VA fee-basis program since 1979, the 
veteran was residing in Sebastopol, California.  The VA 
outpatient and hospital facilities were located in San 
Francisco, some 56 miles from the veteran's home.

In November 1991, Dr. Ehrlich indicated that there had been 
little change in the veteran's emotional state since his last 
progress report in May 1991.  It was noted that the veteran 
continued to be anxious and depressed with low stress 
tolerance, became easily overwhelmed when under stress and 
tended to become paranoid and grandiose at such times.

In December 1991, the veteran underwent a VA evaluation to 
determine the need and type of care required for his service-
connected psychiatric condition.  In reporting the history of 
his present illness, it was indicated that the veteran had 
been followed for approximately 5 years by Dr. Ehrlich in the 
Santa Rosa area on a twice a month basis for "unusual 
feelings."  He was not on medication for his psychiatric 
disorder and did not experience auditory or visual 
hallucinations, either now or in the past.  He denied mood 
swings or symptoms of mania or depression.  The veteran 
reported being somewhat frightened of coming into the city, 
but had driven to the examination that day.

Following mental status examination, the examiner concluded 
that the veteran did not present any extenuating 
circumstances around "geographic inaccessibility", and could 
be treated in the Mental Health Clinic at the San Francisco 
VA Medical Center.  The examiner reported that, therefore, 
the veteran was not eligible for fee-basis care.  The 
examiner did indicate that, given the veteran's long history 
of treatment with Dr. Ehrlich, it seemed unnecessarily 
arbitrary to cut him off without being able to at least 
partially terminate prior to transfer.  Treatment with Dr. 
Ehrlich was approved through December 1991 with the veteran 
referred to the VA Mental Health Clinic for continuation of 
treatment after January 1, 1992.

Later the same month, Dr. Ehrlich requested a six month 
renewal for his biweekly therapy with the veteran, noting 
that the veteran had become quite agitated at the possibility 
of having to discontinue therapy with him.  In a January 1992 
medical worksheet, signed by the VA physician who examined 
the veteran in December 1991, it was indicated that the 
request was denied as the veteran's medical condition did not 
preclude him from travel to the nearest VA facility capable 
of providing treatment, the San Francisco VA Medical Center, 
56 miles from the veteran's residence.  

In a March 1992 statement Dr. Ehrlich stated that, while the 
VA had concluded that a VA facility, presumably San 
Francisco, was accessible to the veteran, Dr. Ehrlich did not 
feel that it would work to require the veteran to have to 
travel to San Francisco on a regular basis for his 
psychotherapy.  It was noted that the veteran was an 
emotionally fragile individual with limited stress tolerance 
and a tendency to decompensate into paranoid symptoms.  It 
was stated that the veteran specifically was very 
uncomfortable around large numbers of people and that he was 
avoidant about going to San Francisco or other large urban 
areas because he feared being around people as well as his 
anxieties about crime.  

Dr. Ehrlich noted that the veteran had recently attempted to 
go to San Francisco on a social occasion to which he was 
looking forward but he had to leave because he developed a 
high level of anxiety once he arrived there.  The 
psychiatrist concluded that he felt that it would be 
definitely counter-therapeutic to insist that the veteran 
transfer his psychotherapy to the VA facility at San 
Francisco.  The decision to deny continued fee-basis 
treatment was confirmed in April 1992.  At that time, it was 
noted that the veteran could come to the San Francisco VA 
Medical Center by veterans service organization van.

In a May 1992 letter Dr. Ehrlich related that the veteran had 
called him early on May 5, 1992, and asked the physician to 
see him on an emergency basis later that morning.  The 
veteran reported that he felt overwhelmed by feelings of 
anxiety and tension.  He indicated that he felt fearful about 
going for therapy at the VA outpatient clinic in San 
Francisco.  It was noted that the veteran had previously 
expressed a great deal of anxiety about going to the city for 
therapy because he found it overwhelming and anxiety-
producing, and these feelings were heightened by the recent 
inner city violence that occurred in Los Angeles and San 
Francisco.  Dr. Ehrlich observed that the veteran simply did 
not feel safe going to San Francisco to obtain psychotherapy.  
It was noted that a follow-up appointment had been scheduled.

In a June 1992 report from Dr. Ehrlich the veteran was 
described as socially withdrawn and tended towards being 
depressed and anxious.  It was noted that he could tolerate 
very little stress and that perceived stress resulted in 
increased anxiety and agitation and that he frequently 
decompensated into paranoid ideation, usually grandiose or 
persecutory in nature.  It was reported that the veteran 
would not seek treatment with the VA in San Francisco as he 
was acutely uncomfortable in cities and among crowds.  It was 
stated that he was fearful that something bad would happen to 
him and that the recent riots in Los Angeles had only served 
to exacerbate these fears.

In January 1993 Dr. Ehrlich wrote that he was concerned with 
the veteran's increased difficulties emotionally since his 
psychotherapy sessions with the veteran had been discontinued 
by the VA.  Dr. Ehrlich stated that it was obvious to him 
that the veteran could not handle commuting to San Francisco 
to obtain psychotherapy.

The Chief of Outpatient Psychiatric Service at the VA Medical 
Center, San Francisco, in an August 1993 report, after 
reviewing the entire claims file, indicated that, although 
diagnosed as schizophrenic, the veteran had never experienced 
hallucinations, had not had psychotic symptoms for 8 years 
and had not been treated with psychotropic medications in 
several years.  It was observed that there was no evidence of 
a change in his condition despite years of twice-monthly 
sessions with a private practitioner.  The Chief related that 
he was inferring that the extenuating circumstances that 
constituted geographic inaccessibility rested with the 
veteran's assertion that big cities made him nervous.

After noting that the veteran was able to come to an 
appointment at the Medical Center without documentation that 
this caused any exacerbation of psychosis and that the 
Psychiatric Outpatient Services Department treated scores of 
patients who represented a large spectrum of psychiatric 
disorders and lived in Sonoma County, it was concluded that 
neither the veteran nor his practitioner had provided any 
cogent evidence that the veteran could not come to the VA 
Medical Center for treatment.  It was determined that the 
veteran did not warrant a fee-basis card and that he could 
receive excellent treatment at the San Francisco VAMC.

Following the Board's April 1999 remand, the clinic of 
original jurisdiction was requested to conduct a cost 
comparison in order to determine whether, with respect to the 
veteran, fee-basis care or VA medical care was more 
economical.  All necessary factors, including the costs to 
the VA of transporting the veteran from his permanent 
residence to the VA Medical Center and returning him to his 
permanent residence, as well as the cost of the VA medical 
care, were to be considered.

In the cost comparison, completed by the clinic of original 
jurisdiction in November 1999 and set out in the November 
1999 supplemental statement of the case, it was indicated 
that current transportation prices were used as 1992/1993 
prices were unavailable.  The total cost of biweekly VA 
psychotherapy for a fifteen week period, including 
transportation of the veteran in a wheelchair van, was 
$5,640.  When the means of transportation was a private car, 
the total cost was $166.08.  It was indicated in the cost 
comparison report that if a VA physician provided the 
biweekly VA psychotherapy the cost was $0.00 per visit.

The total cost of biweekly fee-basis psychotherapy for a 
fifteen week period, including transportation of the veteran 
in a wheelchair van, was calculated to be $5,676.  When the 
means of transportation was a private car, the total cost was 
$3,150.  It was indicated in the cost comparison report that 
if a private physician provided the biweekly psychotherapy 
the cost was $105 per visit.

Analysis

The statute and regulation involved in this case, 38 U.S.C.A. 
§ 1703(a) and 38 C.F.R. § 17.52 provide, in pertinent part, 
that when VA facilities are not capable of furnishing 
economical hospital care or medical services because of 
geographical inaccessibility or are not capable of furnishing 
the care or services required, the Secretary, as authorized 
in § 1710 of this title, may contract with non-VA facilities 
in order to furnish hospital care or medical services to a 
veteran for the treatment of a service-connected disability 
or any disability of a veteran who has a total disability 
permanent in nature from a service-connected disability.  The 
term "medical services," as defined in 38 U.S.C.A. § 1701(6), 
includes outpatient treatment.

Subsequent to the Board's decision of February 18, 1997, 
dismissing, for lack of jurisdiction, the issue of whether 
the veteran's fee-basis outpatient medical care was properly 
discontinued, the Court in the case of Meakin v. West, 11 
Vet. App. 183 (1998), held that the Board had jurisdiction to 
decide whether a veteran was eligible for fee-basis medical 
care.  The Court indicated that a determination as to a 
veteran's eligibility for such care necessarily included a 
factual determination as to whether VA medical facilities 
were geographically inaccessible or were not capable of 
providing the care or services required.  The Court further 
indicated that authorization for fee-basis outpatient 
treatment took place only after satisfaction of either of the 
foregoing requirements and meant the letting of a contract.

The veteran's basic eligibility to receive some form of 
outpatient care through the VA for his psychiatric disability 
is not in dispute; the matter of authorization of the medical 
services was decided in his favor as he was found to be in 
need of the treatment.  While he had received his care since 
1979 from a private physician at VA expense under the fee-
basis program, following a December 1991 medical evaluation, 
the VA Medical Administration Service decided to terminate 
this fee-basis status, concluding that the veteran's further 
outpatient treatment at government expense would have to take 
place at the San Francisco VA Medical Center.

In reviewing the veteran's claim, the Board must find in 
favor of the veteran with respect to his eligibility for fee-
basis outpatient care if the evidence either shows, or is 
relative equipoise, on either of two questions: (1) were the 
VA medical facilities geographically inaccessible? or (2) 
were the VA medical facilities not capable of providing the 
care or services required?  While the veteran does not 
dispute the conclusion made by VA Medical Administration 
Service that the VA Medical Center in San Francisco was 
capable of providing the care required for his psychiatric 
disability, significant arguments are presented as to whether 
or not the facility was geographically inaccessible.

Veterans Health Administration Manual M-1, Part 1, Chapter 
18, paragraph 18.02(i) states that geographically 
inaccessible refers to a location of a veteran's permanent 
residence which is so remote from a VA facility that it would 
be uneconomical to transport to a VA facility.  After noting 
that "[a]rbitrary mileage boundaries are not to be 
established", it states that the combined costs of travel 
and care in a VA facility as compared to fee-basis care will 
be the determining basis and that a cost comparison is 
required to determine whether fee medical care or VA care is 
more economical.

The above manual provision, while providing a guideline and 
some insight into the analytical process used by the Veterans 
Health Administration in making decisions as to a veteran's 
eligibility for fee-basis, is not regulatory in nature.  The 
Chief of Outpatient Psychiatric Service at the VA Medical 
Center, San Francisco, in his August 1993 report, 
acknowledges that the medical condition of the individual 
veteran must be addressed when determining whether or not a 
facility is geographically inaccessible when he observes that 
the veteran was able to come to an appointment at the Medical 
Center without documentation that this caused any 
exacerbation of psychosis and that the Psychiatric Outpatient 
Services Department treated scores of patients who 
represented a large spectrum of psychiatric disorders and 
lived in Sonoma County.
While the veteran was indeed able to come to the December 
1991 examination at the VA Medical Center in San Francisco, 
and following that examination, it was concluded that the 
veteran did not present any extenuating circumstances around 
geographic inaccessibility, a review of the record shows that 
his treating psychiatrist has presented such extenuating 
circumstances.  After noting that the veteran was unable to 
handle a social visit to San Francisco a short time later, 
Dr. Ehrlich set out the reasons why the nature of the 
veteran's psychiatric disability precluded him from seeking 
treatment at the VA Medical Center in San Francisco.

The Board has reviewed the entire record and finds that Dr. 
Ehrlich, who has been treating the veteran since 1979, has 
articulated a comprehensive basis for concluding that the VA 
facility in San Francisco was geographically inaccessible to 
this veteran for the purpose of receiving the care required 
for his service-connected psychiatric disability.  Moreover, 
reliance on the November 1999 cost comparison to conclude 
that the veteran's fee-basis outpatient medical care was 
properly discontinued must be called into question as the 
transportation costs for the year that the fee-basis 
outpatient medical care was discontinued were not available 
and, in comparing the cost for professional treatment, the 
clinic of original jurisdiction presumes that VA physicians 
work at no expense to the government.

Although many of the veterans residing in Sonoma County, 
including those who require treatment for psychiatric 
disabilities, were able to receive their required care at the 
VA Medical Center in San Francisco, after reviewing the 
reports of the VA examiner and the veteran's treating 
physician as well as the cost comparison, the Board finds 
that VA medical facilities were not capable of furnishing the 
medical services in question because of geographical 
inaccessibility brought about by the nature and severity of 
the veteran's psychiatric disability.

Accordingly, under the circumstances, it follows that the 
veteran's eligibility for the medical services in question is 
established.  38 U.S.C.A. §§ 1701, 1703; 38 C.F.R. § 17.52.  
Thus, favorable action in connection with this aspect of the 
appeal is in order.  In arriving at its decision in this 
regard the Board has resolved all doubt in favor of the 
veteran. 38 U.S.C.A. § 5107.  
ORDER

The veteran's fee-basis outpatient medical care was not 
properly discontinued due to ineligibility and, to this 
extent, the appeal is allowed.


REMAND

As the Board has found that the veteran satisfied the 
eligibility requirements of 38 U.S.C.A. § 1703(b)(1)(A), the 
clinic of original jurisdiction must next consider whether 
the medical services received by the veteran on May 5 and 19, 
1992, constituted ongoing fee-basis care for his psychiatric 
disability, requiring reimbursement or payment of the cost of 
the medical services in question.  It is herein noted that in 
the November 1999 supplemental statement of the case the 
clinic of original jurisdiction stated that "fee-basis 
decisions are not based entirely on cost but rather the 
quality and type of care a veteran requires is also 
considered."  

As a determination that the medical services received by the 
veteran on May 5 and 19, 1992, constituted ongoing fee-basis 
care for his psychiatric disability would render the second 
issue, that of entitlement to reimbursement or payment for 
the cost of unauthorized medical services received on May 5 
and 19, 1992, moot, the latter issue will be deferred.  
Accordingly, the veteran's case will be REMANDED to the 
clinic of original jurisdiction for the following action:

1.  The clinic of original jurisdiction 
should review the issue of whether the 
medical services received by the veteran 
on May 5 and 19, 1992, constituted 
ongoing fee-basis care for his 
psychiatric disability, requiring 
reimbursement or payment of the cost of 
the medical services.

2.  If the fee-basis determination is 
unfavorable to the veteran, the clinic of 
original jurisdiction should review the 
veteran's claim for reimbursement or 
payment for the cost of unauthorized 
medical services received on May 5 and 
19, 1992, and if that claim remains 
denied, a supplemental statement of the 
case that sets forth any evidence 
received since the November 1999 
supplemental statement of the case should 
be provided to the veteran and his 
representative.

After allowing the veteran and his representative the 
appropriate period of time in which to respond to the 
supplemental statement of the case, the veteran's case should 
be returned to the Board for further appellate consideration, 
if otherwise in order.  The purpose of this REMAND is to 
ensure due process.  No action is required on the part of the 
veteran unless or until he receives further notice.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

